DETAILED ACTION
This Office Action is in response to Applicant’s Amendment filed on 02/15/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objection
Following claims  are objected to because of the following informalities:  
Claim 1 lines 9-11 “if the threshold is exceeded by the measured physico-chemical parameter, activating a device for treatment of the air in order to modify the physico- chemical parameter in compliance with the threshold to purify the air of the environment” needs to be corrected. A suggested correction is --if the threshold is exceeded by the measured physico-chemical parameter, activating a device for treatment of the air in order to modify the physico-chemical parameter in compliance with the threshold to purify the air of the environment,--.
Claim 16 lines 7-9 “if the threshold is exceeded by the measured parameter to activate the third for treatment of the air in order to modify the parameter in compliance with the threshold” needs to be corrected. A suggested correction is --if the threshold is exceeded by the measured parameter, to activate the third for treatment of the air in order to modify the parameter in compliance with the threshold--.
Claim 16  line 8 “the third” needs to be corrected.  A suggested correction is – the third device – in light of its antecedent in claim 16 line 4 “a third device”. 
Claim 20 line 1 “the diffusion device” should read –the first device-- in order to maintain consistent terminology with its antecedent at line  2 of Claim 16 “a first device for diffusion”. 
Claim 2 line 3 “a device for treatment of the air” should read –the [[a]] device for treatment of the air – given its antecedent at line  10 of Claim 1 “a device for treatment of the air”. 
Claim 17 in lines 3-4 “control means for volatilisation of the formulation in a flow of air that are controlled by the application” needs to be corrected. A suggested correction is -- control means for volatilisation of the formulation in a flow of air that [[are]] is controlled by the application--.
Claim 21 line 2 “the first devise” needs to be corrected. A suggested correction is –the first [[devise]] device--.
Claim 16  lines 1-2 “A system for a session of diffusion of an active gaseous composition in a habitable environment, the system comprising” needs to be corrected. A suggested correction is -- A system for a session of diffusion of an active gaseous composition in a habitable environment, the system comprising :-- since the limitations in claim 16 lines 2-9 apply to the preamble in claim 16 lines 1-2.
Claim 2 lines 4-5 “modify the at least one physico-chemical parameter of the air or a second physico- chemical parameter” needs to be corrected. A suggested correction is -- modify the at least one physico-chemical parameter of the air – similar to recitation in claim 4, 13, 16.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-21 are  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 16 in line 3 recites the limitation "the at least one physico-chemical parameter".  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending claim 16 lines 3 "the at least one physico-chemical parameter" to –a [[the]] at least one physico-chemical parameter” and if so amended, Examiner suggests amending claim 16 line 5-6 “at least one physico-chemical parameter” to -- the at least one physico-chemical parameter – given the previous proposed amendment to claim 16 line 3 would establish antecedent basis to claim 16 lines 5-6 recitation.
Dependent claims 17-21 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112 (b) issue in their respective base claims. Consequently, dependent claims 17-21  are also rejected under 35 U.S.C. 112(b) based in their direct/indirect dependency on their respective base claim.
Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 is  rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  More specifically, in this case, claim 10 is  rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim 1 upon which it depends as the limitations in claim 10 “wherein the physico- chemical parameter is chosen from concentrations of organic or inorganic volatile component and concentrations of particles in suspension” is a substantial duplicate of claim 1 line 12-14 “wherein the physico-chemical parameter of the air is one of the following, concentration of organic volatile component, concentration of inorganic volatile component, a concentration of particles in suspension, humidity, temperature or air pressure”. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Interpretation
Claims continue to be interpreted under 35 U.S.C 112(f) as detailed in Office Action dated 09/15/2021 para. [22-33].
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17, 19-21 are rejected under 35 U.S.C. (a)(2) as being anticipated by Wei et al. (Pub. No.: WO 2017186606 A1, hereinafter referred to as “Wei”).
As per independent Claim 1, Wei discloses a method for executing a session of diffusion of an active gaseous composition in a habitable environment (Wei in at least fig. 1, 4-8, page 2 line 9 through page 18 line 15 for example discloses relevant subject-matter. More specifically, Wei in fig. 1, fig. 8, page 1 lines 5-7, page 4 lines 30-34, page 17 lines 26-34 for example discloses a method (fig. 8) for executing at least a session of diffusion via system 10 of an active gaseous composition in a habitable environment/room. See at least Wei page 17 lines 26-28 “the method 100 is for generating a scented atmosphere in a room housing an air purification apparatus 50”), 
the method providing a diffusion procedure during which at least one characteristic of the diffusion is controlled in order to confer a diffusion desired for the composition (Wei in at least page 12 lines 7-34, page 13 lines 6-22, page 14 lines 9-16, page 17 line 26- page 18 line 15 for example discloses method providing a diffusion procedure during which at least one characteristic of the diffusion such as concentration, flow rate, duration, amount is controlled which with the recited result of conferring a diffusion desired by the user for the composition based on factors such as user input room volume, user perception of scent as unpleasant/pleasant, user olfactory adaptation, user desired scent, user desired scent sequence. See Wei at least page 12 lines 22-34” a user to specify which scent should be released by the scent release apparatus 40…a user-specified scent release stage… The user interface may allow a user to specify a sequence of scents to be released by the scent release apparatus 40, which sequence may define the periodic alteration of the scent to be released by the scent release apparatus 40”; page 13 lines 6-22 ”user-defined room volume of the room housing the air purification system 10 in order to control the amount of the aroma compound to be released by the scent release apparatus 40… a rate at which an aroma compound is released.. the amount of aroma compound to be released can be controlled by providing the scent release apparatus 40 with the scent release signal for a determined period of time, which period of time can be determined from the room volume, scent release rate and target scent concentration in the room… the scent concentration in the room can be accurately controlled, thereby reducing the risk that the inhabitants of the room perceive the scent as intrusive or unpleasant due to excessive concentrations of the scent in the room.”; page 14 lines 9-16 ” a mobile communication device 60 may be used to configure the scent release apparatus 40… a user of the mobile communication device 60 may specify which scent 41 or sequence of scents 41 is to be released by the scent release apparatus 40 in response to the scent release signal generated by the processor 31”; page 17 line 26-page 18 line 7 “the method 100… in which a scent is released into the room, which may be a user-specified scent … The release of the scent into the room may be periodically repeated … such periodic release may involve the release of different scents at different points in time in order to create a dynamic scent atmosphere within the room… user-specified.”; The following were also found relevant to claimed subject-matter Wei in at least page 3 lines 7-12, lines 18-26, page 4 lines 10-20, page 5 lines 9-13, page 11 lines 12-19, page 15 lines 20-page 16 line 8), 
the method comprising before the execution of the diffusion procedure, to execute a previous procedure of treatment of the air of the environment (Wei in at least fig. 1, fig. 8,  page 17 line 26 through page 18 line 2 for example discloses execute a previous procedure of treatment of the air of the environment. See Wei at least page 17 lines 28-29 “method 100 starts in 101, e.g. by switching on the air purification apparatus 50,”), the previous treatment procedure including the steps of:
measuring at least one physico-chemical parameter of the air (Wei in at least page 6 lines 1-15, page 6 line 26-page 7 line 8, page 8 lines 20-24, fig. 1, fig. 8,  page 17 line 26 through page 18 line 2 for example discloses measuring at least one physico-chemical parameter of the air. See at least Wei page 17 line 26 through page 18 line 2 “after which the method 100 proceeds to 103 in which a pollution level of a pollutant of interest in the room is monitored, e.g. using one or more sensors 21, 23 of the previously described sensor device 20”); 
comparing the measured physico-chemical parameter to a threshold (Wei in at least page 17 line 26 through page 18 line 2 for example discloses comparing the measured physico-chemical parameter to a threshold. See at least See at least Wei page 17 line 26 through page 18 line 2 “checked in 105 whether the monitored pollution level has fallen below a defined threshold.”; and, 
if the threshold is exceeded by the measured physico-chemical parameter, activating a device for treatment of the air in order to modify the physico- chemical parameter in compliance with the threshold to purify the air of the environment (First, MPEP 2111.04(II) states the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Here, the method step limitation is being broadly yet reasonably interpreted under MPEP 2111.04(II) as contingent limitation since this step is not required to be performed because the conditions precedent are not met and thus applied art need not disclose this contingent/conditional method step. 
Nonetheless, Wei in at least page 17 line 26 through page 18 line 2 for example disclose if the threshold is exceeded by the measured physico-chemical parameter, activating a device for treatment of the air in order to modify the physico- chemical parameter in compliance with the threshold to purify the air of the environment. See  at least page 17 line 26 through page 18 line 2 “Next, it is checked in 105 whether the monitored pollution level has fallen below a defined threshold. If this is not the case, the method 100 may revert back to 103 in which the monitoring of the pollution level of interest is continued.”).
wherein the physico-chemical parameter of the air is one of the following, concentration of organic volatile component, concentration of inorganic volatile component, a concentration of particles in suspension, humidity, temperature or air pressure (Here, the “or” encompassing limitation is being interpreted as requiring one of the elements in the enumerated list. Wei in at least page 6 lines 1-15,  page 6 line 26 to page 7 line 8, page 8 lines 20-24, page 11 line 32 to page 12 line 6 [0052] for example discloses the physico-chemical parameter of the air is one of the following, concentration of organic volatile component, concentration of inorganic volatile component, a concentration of particles in suspension, humidity, temperature or air pressure. See at least Wei page 7 line 1-8 “Stand-alone sensor devices, e.g. sensor boxes, are increasingly available for home-use and may include sensors for measuring air pollutants such as volatile organic compounds (VOCs), particulates… environmental parameters such as relative humidity and temperature.”;  page 8 lines 20-24 “a plurality of sensors 21, 23 each associated with different pollutant of interest, with the processor 31 adapted to (simultaneously) monitor the respective concentration levels of different pollutants of interest from the sensor data received from the multiple sensors in the sensor device 20”; page 11 line 32 to page 12 line 1 “monitor the concentration of a pollutant of interest in the room from the sensor data provided by at least one of the sensors 21, 23 of the sensor device 20”).

As per dependent Claim 2, Wei further discloses execution method wherein the execution method, provides, after the execution of the diffusion procedure, a later second procedure of treatment of the air of the environment during which a device for treatment of the air is activated in order to modify the at least one physico-chemical parameter of the air or a second physico- chemical parameter (Here, the “or” encompassing limitation is being interpreted as requiring one of the elements in the enumerated list. Wei in at least fig. 1, page 6 lines 1-15, page 6 line 26-page 7 line 6, fig. 8, page 17 line 31 to page 18 line 2 for example discloses that as long as the pollutant level is above the threshold, procedure of treatment of the air of the environment during which a device for treatment of the air is activated in order to modify the at least one physico-chemical parameter of the air or a second physico- chemical parameter (levels of pollutants such as particulate matter, volatile organic compounds (VOCs)  etc.) of the air is repeated. See at least page 6 line 26-page 7 line 6 “The computing device 30 is arranged to communicate with one or more sensors 21, 23 for sensing pollutant levels in the atmosphere in the space in which the air purifier 50 is placed…the one or more sensors 21, 23 may comprise a particulate matter sensor …, dust particles, allergens, or the like….measuring air pollutants such as volatile organic compounds (VOCs), particulates including PM2.5, formaldehyde, as well as environmental parameters such as relative humidity and temperature. The processor 31 may be adapted to monitor the concentration of a particular pollutant based on the sensor data provided by a sensor 21, 23 of the sensor device 20”).  
As per dependent Claim 3, Wei further discloses execution method wherein the modified parameter is related to the gaseous composition diffused (Wei in at least page 7 lines 1-8 classifies air pollutants as including volatile organic compounds,  in page 3 lines 7-12 discloses scent is formed of volatile compounds which in excess amounts are unpleasant i.e. classified by user/inhabitant as unpleasant/pollutant and page 17 lines 26 to page 18 line 7 discloses generating a scented atmosphere in a room housing an air purification apparatus 50 for removing a pollutant such as volatile compounds including volatile compounds forming the scent when present at unpleasant levels from the air in the room which reads on  the modified air parameter is related to the gaseous composition diffused. See at least Wei page 7 line 1-8 “Stand-alone sensor devices, e.g. sensor boxes, are increasingly available for home-use and may include sensors for measuring air pollutants such as volatile organic compounds (VOCs)”; page 17 lines 29-31 discloses "a pollution level of a pollutant of interest in the room is monitored, e.g. using one or more sensors 21, 23 of the previously described sensor device 20” page 3 lines 7-12 “the concentration of volatile compounds forming the scent is controlled to avoid the inhabitants of the room perceiving the scent as unpleasant”).  
As per dependent Claim 4, Wei further discloses execution method wherein the diffusion procedure provides for an iterative measurement of the at least one physico-chemical parameter or a second physico-chemical parameter of the air of the environment, the at least one characteristic of the diffusion being controlled according to the measured parameter (Wei in at least fig. 1, fig. 8, page 17 line 28- page 18 line 11 for example discloses that as long as the pollutant level is above the threshold, the diffusion procedure provides for an iterative measurement (feedback loop in fig. 8) of at least one physico-chemical parameter or a second physico-chemical parameter of the air of the environment, at least one characteristic of the diffusion being controlled according to the measured parameter which would be desired pollutant level).  
As per dependent Claim 5, Wei further discloses execution method wherein the parameter measured is related to the gaseous composition diffused (Wei in at least page 7 lines 1-8 classifies air pollutants as including volatile organic compounds and discloses sensors for measuring such VOCs,  in page 3 lines 7-12 discloses scent is formed of volatile compounds which in excess amounts are unpleasant i.e. classified by user/inhabitant as unpleasant/pollutant and page 17 lines 26 to page 18 line 7 discloses generating a scented atmosphere in a room housing an air purification apparatus 50 for removing a pollutant such as volatile compounds including volatile compounds forming the scent when present at unpleasant levels from the air in the room which reads on  the modified air parameter is related to the gaseous composition diffused. See at least Wei page 7 line 1-8 “Stand-alone sensor devices, e.g. sensor boxes, are increasingly available for home-use and may include sensors for measuring air pollutants such as volatile organic compounds (VOCs)”; page 17 lines 29-31 discloses "a pollution level of a pollutant of interest in the room is monitored, e.g. using one or more sensors 21, 23 of the previously described sensor device 20” page 3 lines 7-12 “the concentration of volatile compounds forming the scent is controlled to avoid the inhabitants of the room perceiving the scent as unpleasant”).  
As per dependent Claim 6, Wei further discloses execution method wherein the diffusion procedure provides for an initial determination of at least one characteristic of control of the diffusion, the initial determination being carried out on the basis of the diffusion session to be executed or the nature of the environment (Wei in at least page 3 lines 7-12, page 6 lines 5-8, page 13 lines 6-20, page 15 lines 19-24 page 18 line 8-12 for example discloses wherein the diffusion procedure provides for an initial determination of at least one characteristic of control of the diffusion, the initial determination being carried out on the basis of the diffusion session to be executed or the nature of the environment. See page 6 lines 5-8 “ In the context of the present application, the performance of an air filter may be expressed as the ability of the air filter to lower a concentration of a pollutant in a defined amount of time given a defined air flow through the pollutant removal structure as induced by the air purifier 50 when placed in a space such as a room of a house, office building or the like”; page 15 lines 19-24 “the duration of this scent release signal in order to control the amount of aroma compound 44 to be released may be derived from the room volume of the room in which the air purification system 10 is located in order to control the concentration of the scent 41 to be released in this room”).  
As per dependent Claim 7, Wei further discloses execution method according to claim 1, wherein the characteristic of control of the diffusion is chosen from the diffusion time and the concentration of gaseous composition in a diffused flow of air (Wei in at least page 13 lines 6-20 for example discloses  wherein the characteristic of control of the diffusion is chosen from the diffusion time and the concentration of gaseous composition in a diffused flow of air. See Wei page 13 lines 6-20 “the processor 31 is further adapted to control the scent release apparatus 40 such that the amount of aroma compound released in response to the scent release signal generated by the processor 31 is adapted to the room volume of the room into which the aroma compound is released.  ….The processor 31 may be further configured with the target concentration information of the aroma compound within the room, e.g. as parts per billion, such that the amount of aroma compound to be released can be controlled by providing the scent release apparatus 40 with the scent release signal for a determined period of time, which period of time can be determined from the room volume, scent release rate and target scent concentration in the room. In this manner, the scent concentration in the room can be accurately controlled”).  
As per dependent Claim 8, Wei further discloses execution method wherein the diffusion procedure includes control means for volatilisation of the composition to be diffused (Wei in at least fig. 1, fig. 4, fig. 8, page 13 lines 6-20, page 14 line 25-page 15 line 9 for example wherein the diffusion procedure intends to includes control means 49, 47 for volatilisation of the composition to be diffused).  
As per dependent Claim 9, Wei further discloses execution method wherein a control means for volatilisation is controlled in order to adapt the speed and/or the nature of the flow of air according to an expected concentration of gaseous composition (Wei in at least fig. 1, fig. 4, fig. 8 page 13 lines 6-20, page 14 line 25- page 15 line 9 for example discloses wherein a control means 49, 47 for volatilisation is controlled by processor 31 in order to adapt the speed and/or the nature of the flow of air according to the expected concentration of gaseous composition. See Wei page 15 lines 3-9 “scent release actuator 47 may be responsive to the scent release signal generated by the processor 31 such that the scent release actuator 47 is activated in response to this scent release signal. … the air displacement apparatus 49 may comprise a fan under control of the processor 31, … the air displacement apparatus 49 may comprise a compressor, micropump or the like”).  
As per dependent Claim 10, Wei further discloses execution method wherein the physico- chemical parameter is chosen from concentrations of organic or inorganic volatile component and concentrations of particles in suspension (Wei in at least page 6 lines 1-15, page 6 line 25-page 7 line 6, page 13 lines 6-20 for example discloses wherein the physico-chemical parameter is chosen from concentrations of organic or inorganic volatile component and concentrations of particles in suspension).  
As per dependent Claim 11, Wei further discloses execution method wherein the execution method intends to activate the device for treatment of the air for a given time (Wei in fig. 1, 8 for example discloses activating the device for treatment of the air for a given time dependent upon a pollution level of a pollutant of interest being above the threshold).  
As per dependent Claim 12, Wei further discloses execution method wherein the execution method provides for executing the diffusion procedure after the passage of a given time after the previous treatment procedure (Wei in at least page 4 lines 20-22, page 13 lines 1-5, page 15 lines 24-29  for example discloses provides for executing the diffusion procedure after the passage of a given time or time delay after the previous treatment procedure. See at least page 13 lines 1-5 “the processor 31 is adapted to delay the generation of the scent release signal following the determination that the concentration of a particular pollutant of interest has fallen below the defined threshold. Such a delay in some embodiments may be user-defined, for example by a user specifying the delay on a user interface of the air purification system 10.”).  
As per dependent Claim 13, Wei further discloses execution method wherein the execution method provides a measurement of the at least one physico-chemical parameter or a second physico-chemical parameter of the air after a treatment procedure and, if a threshold is exceeded by the measured parameter, execution of an additional procedure of treatment of the air (Wei in fig. 8 page 17 line 27- page 18 line 2 for example discloses repeating sensor feedback loop based on measured pollutant level, concentration etc. and the acceptable threshold which reads on providing a measurement of the at least one physico-chemical parameter or a second physico-chemical parameter of the air after a treatment procedure and, if a threshold is exceeded by the measured parameter, execution of an additional procedure of treatment of the air).  
As per dependent Claim 14, Wei further discloses execution method wherein the gaseous composition comprises at least one volatilised compound (Wei in fig. 4-6, page 3 lines 7-12, page 27-34, page 14 lines 25-31, page 15 lines 15, 21-27 for example discloses the gaseous composition comprises at least one volatilised compound/aroma compound. See Wei at least page 3 lines 7-12 “the concentration of volatile compounds forming the scent is controlled to avoid the inhabitants of the room perceiving the scent as unpleasant”).  
As per dependent Claim 15, Wei further discloses execution method wherein the execution method controls a light emitter in accordance with the session to be executed (Wei in fig. 1, page 8 line 10-20 for example discloses controlling a light emitter/LED sensory output device 35 in accordance with the session to be executed).  

As per independent Claim 16, Wei discloses a system for a session of diffusion of an active gaseous composition in a habitable environment (Wei in at least fig. 1, 4-8, page 2 line 9 through page 18 line 15 for example discloses relevant subject-matter. More specifically, Wei in at least fig. 1, page 2 lines 14-25 for example discloses a system 10 for at least a session of diffusion of an active gaseous composition in a habitable environment), the system comprising 
a first device for diffusion of the gaseous composition, a second device for measuring the at least one physico-chemical parameter or a second physico-chemical parameter of the air and a third device for treatment of the air (Wei in at least fig. 1, page 2 lines 14-25, page 3 lines 1-3, page 6 lines 16-page 7 line 8, page lines 20-30 for example discloses a first device 40 for diffusion of the gaseous composition, a second device 20 for measuring the at least one physico-chemical parameter or a second physico-chemical parameter of the air and a third device 50 for treatment of the air. See at least page 3 lines 1-3 “ The air purification system may be a distributed system in which the processor, the sensor and/or the scent release apparatus may be separate to the air purifier apparatus”), 
the system further comprising an application for controlling the three devices so as to measure at least one physico-chemical parameter of the air of the environment, to compare the measured parameter to a threshold, and if the threshold is exceeded by the measured parameter to activate the third for treatment of the air in order to modify the parameter in compliance with the threshold(Here, the limitation following “so as to” is being interpreted as an intended result/functional limitation and thus, a prior art structure that is capable of such intended result/function would read on the limitation as recited. See MPEP 2111.04. Nonetheless, Wei in at least fig. 1, fig. 8, page 2 lines 14-25, page 6 lines 16-25, page 8 lines 20-25, page 11 line 32-page 12 line 33, page 17 line 26-page 18 line 7 for example discloses a processor based application for controlling the three devices so as to measure at least one physico-chemical parameter of the air of the environment as in page 2 lines 14-20 and page 7 lines 1-8, to compare the measured parameter to a threshold, and if the threshold is exceeded by the measured parameter to activate the third for treatment of the air in order to modify the parameter in compliance with the threshold as in page 2 lines 14-25 and fig. 8. See at least Wei page 12 lines 30-34 “software as an app on a mobile communication device such as a tablet computer, smart phone or the like, with the mobile communication device communicatively coupled to the computing device 30 and/or the scent release apparatus 40”). 

As per dependent Claim 17, Wei further discloses system wherein the first device for diffusion comprises at least one cartridge containing a formulation of the composition to be diffused that can be volatilized (Wei in at least page 17 line 21-25 for example discloses the first device for diffusion comprises at least one cartridge containing a formulation of the composition to be diffused that can be volatilized. See at least page 17 lines 21-25 “arrangements that facilitate the periodic replenishment of aroma compounds 44 …an arrangement in which the disposable cartridges containing the aroma compounds may be in fluid communication with the respective absorbent materials 43, are equally feasible and may be equally contemplated.”), and control means for volatilisation of the formulation in a flow of air that are controlled by the application (Wei in at least fig. 1, fig. 4, page 6 lines 16-25, page 12 lines 30-34, page 13 lines 6-20, page 14 line 25-page 15 line 9 for example discloses control means 49, 47 for volatilisation of the formulation in a flow of air that are controlled by the application).  
As per dependent Claim 19, Wei further discloses system wherein the cartridge is removable or resealable between two diffusion procedures (Wei in at least page 17 line 21-25 for example discloses wherein the cartridge is removable and/or resealable between two diffusion procedures. See at least page 17 lines 21-25 “arrangements that facilitate the periodic replenishment of aroma compounds 44 …an arrangement in which the disposable cartridges containing the aroma compounds may be in fluid communication with the respective absorbent materials 43, are equally feasible and may be equally contemplated.”).  
As per dependent Claim 20, Wei further discloses system wherein the diffusion device comprises at least two capsules that can be used together or separately by the means for volatilization (Wei in at least fig. 4 page 14 lines  18-31 for example discloses the diffusion device comprises at least two capsules 42 that can be used together or separately by the means for volatilization).  
As per dependent Claim 21, Wei further discloses system wherein the system further comprises a control module for controlling the first devise for diffusion (Wei in at least fig. 1, page 2 lines 21-25, page 6 lines 16-25, page 12 lines 30-34, page 14 lines 12-17 for example discloses a processor based control module for controlling the first devise for diffusion. See at least page 14 lines 12-17 “a mobile communication device 60 may be used to configure the scent release apparatus 40. For instance, a user of the mobile communication device 60 may specify which scent 41 or sequence of scents 41 is to be released by the scent release apparatus 40 in response to the scent release signal generated by the processor 31” ).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Becker; Todd H. et al. (Pub. No.: US 20180036448 A1, hereinafter referred to as “Becker”).
As per dependent Claim 22, Wei discloses execution method according to claim 14(see claim 14), wherein the gaseous composition comprises at least one volatilised compound (Wei in fig. 4-6, page 3 lines 7-12, page 27-34, page 14 lines 25-31, page 15 lines 15, 21-27 for example discloses the gaseous composition comprises at least one volatilised compound/aroma compound. See Wei at least page 3 lines 7-12 “the concentration of volatile compounds forming the scent is controlled to avoid the inhabitants of the room perceiving the scent as unpleasant”).
Wei does not explicitly disclose aromatherapy feature.
In an analogous, volatile substance diffusion system field of endeavor, however, Becker discloses method wherein the gaseous composition comprises at least one volatilised aromatherapy compound (Becker in at least [0072], [0215] for example discloses at least one volatilised aromatherapy compound. See at least Becker [0072] “scent management system useful for aromatherapy/stress reduction”; [0215] “scent management system for a remote-controlled, network of wide area scent diffusion devices may be directed to achieving a functional benefit. … The functional benefit may be provided by the managed diffusion of one or more of a stress-reducing fragrance… an aromatherapy fragrance or blend of fragrances.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the diffusion method as taught by Wei, by extending to aromatherapy application, as taught by Becker. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of reducing stress (Becker, [0072], [0215]).
Claim 18 is  rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Liu; Deng et al. (Pub. No.: US 20190107302 A1, hereinafter referred to as “Liu”).
As per dependent Claim 18, Wei discloses system according to claim 17 (see claim 17), wherein the system comprises a user interface  for obtaining  information carried by the cartridge, the user interface being capable of transmitting the information about the cartridge to the application in order to control at least one characteristic of the diffusion on the basis of the transmitted information (Wei in at least page 12 lines 22-34, page 14 lines 9-16, page 16 lines 2-28, page 17 lines 20-25 discloses interfacing with multiple aroma compounds cartridges to release user desired scent or sequence of scents per user preference in amount dependent upon volatility of aroma compound and the user input room volume. See at least page 12 lines 22-34 “the scent release apparatus 40 may comprise or may be responsive to a user interface (not shown) that allows a user to specify which scent should be released by the scent release apparatus 40… user interface may be provided in software as an app on a mobile communication device such as a tablet computer, smart phone or the like, with the mobile communication device communicatively coupled to the computing device 30 and/or the scent release apparatus 40.”; page 14 lines 13-16 “a user of the mobile communication device 60 may specify which scent 41 or sequence of scents 41 is to be released by the scent release apparatus 40 in response to the scent release signal generated by the processor 31.”).
Wei  does not explicitly disclose reader feature.
In an analogous, volatile substance diffusion system field of endeavor, however, Liu discloses  an air purifier  system (Liu in at least abstract, fig. 6, [0001], [0026-0028],  [0030-0031], [0034], [0037], [0042] discloses a RFID reader/tag using air purifier system) wherein the system comprises a reader for reading information carried by the product, the reader being capable of transmitting the information to an external application (Liu in at least fig. 6, [0027], [0030-0031], [0034], [0042] discloses system comprises a RFID reader 143 for reading information carried by the RFID tag on associated product, the reader means 143being capable of transmitting the information to an external application on smartphone).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diffusion system as taught by Wei, by further including a RFID reader and compatible RFID tagged objects, as taught by Liu. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that information on the RFID tagged product can be read by RFID reader and digitally, automatically and even wirelessly communicated to an external device such as a smartphone (Liu, fig. 6, [0027]) which advantage can also be extended to digitally capturing information on the cartridge such as aroma type or cartridge replacement time and automatically and even wirelessly communicate the information to an external device such as a smartphone.
Response to Amendment
 According to the Amendment, filed 02/15/2022, the status of the claims is as follows:
Claims 1, 2, 4, 6, 9, 11-21 are currently amended; 
Claims 3, 5, 7, 8, 10 are previously presented; and
Claim 22 is new.
By the current amendment, as a result, claims 1-22  are now pending in this application and are being examined on the merits.
Response to Arguments
Issues Raised and Arguments/Remarks to Rejections/Objections Not Based On Prior Art presented on Page 7 of Applicant’s Amendment dated  02/15/2022
The Examiner agrees with the Applicant, and in light of the amendments/arguments, withdraws the following non prior art related objections/rejections raised in Office Action dated  09/15/2021: [1]  The objection to claims is withdrawn in view of the amendment and arguments, filed 02/15/2022; [3]  The 35 U.S.C. 112(b), rejections to claims as raised in Office Action dated  09/15/2021 paras. [9-21] are withdrawn in view of the amendment, filed 02/15/2022.
Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Pages 7-10 of Applicant’s Amendment dated  02/15/2022 where Applicant’s’ remarks inter alia that: 
Claim Rejections - 35 USC § 102
[A] The Examiner has also rejected Claims 1-13, 15-17, 19-21 under 35 U.S.C. (a)(2) as being anticipated by Wei et al. (Pub. No.: WO 2017186606 A1, hereinafter referred to as “Wei”). Applicant respectfully contends that Wei does not anticipate the claimed invention.
[B] In contrast, the claimed invention according to amended claim 1 is directed to determine the air purification based on the pollutant threshold. The method of the invention will launch the air treatment procedure only if a given physico-chemical parameter exceeds a given threshold, and further provides to control the scent diffusion procedure independently from the air quality. 
[C] The scent release session is independent of the threshold measure and only occurs after the launch of the air treatment procedure. 
Applicant’s arguments [A-C] with respect to the above claim limitations have been considered but were not found persuasive for the following reasons:
With respect to Applicant’s arguments [A], [B], Claim 1 (which recites the above limitations) as now explicitly, positively and specifically amended recites “the method comprising before the execution of the diffusion procedure, to execute a previous procedure of treatment of the air of the environment, the previous treatment procedure including the steps of: measuring at least one physico-chemical parameter of the air; comparing the measured physico-chemical parameter to a threshold; and, if the threshold is exceeded by the measured physico-chemical parameter, activating a device for treatment of the air in order to modify the physico- chemical parameter in compliance with the threshold to purify the air of the environment” which is disclosed by Wei in fig. 1, fig. 8,  page 17 line 26 through page 18 line 2. Wei at least page 17 lines 28-29 discloses  “The method 100 is for generating a scented atmosphere in a room housing an air purification apparatus 50 for removing a pollutant from the air in the room. The method 100 starts in 101, e.g. by switching on the air purification apparatus 50, after which the method 100 proceeds to 103 in which a pollution level of a pollutant of interest in the room is monitored, e.g. using one or more sensors 21, 23 of the previously described sensor device 20. Next, it is checked in 105 whether the monitored pollution level has fallen below a defined threshold. If this is not the case, the method 100 may revert back to 103 in which the monitoring of the pollution level of interest is continued.” Thus, method of Wei will launch the air treatment procedure only if a given physico-chemical parameter exceeds a given threshold. 
With respect to Applicant’s arguments [A-C], Claim 1 as now explicitly, positively and specifically amended recites “the method providing a diffusion procedure during which at least one characteristic of the diffusion is controlled in order to confer a diffusion desired for the composition”. Wei in at least page 12 lines 7-34, page 13 lines 6-22, page 14 lines 9-16, page 17 line 26- page 18 line 15 discloses method providing a diffusion procedure during which at least one characteristic of the diffusion such as concentration, flow rate, duration, amount is controlled which with the recited result of conferring a diffusion desired by the user for the composition based on factors such as user input room volume, user perception of scent as unpleasant/pleasant, user olfactory adaptation, user desired scent, user desired scent sequence. 
Further, Wei  in at least fig. 1, 3 and page 14 lines 9-16  discloses mobile communication device user interface that a user can use to control the devices such as scent release apparatus and air purifier, thus, Wei disclosure would facilitate user control of the scent release apparatus and air purifier such that it operates in any sequence or dependent on user defined parameters as well.
See following section of Wei which disclose control of aromatic compound diffusion procedure based on user preferences and selections input via a user interface and user “pleasant/unpleasant” status which evidence that aromatic compound diffusion and diffusion characteristics is also controlled based on diffusion desired by the user for the composition which is in addition to and also independent of the threshold measure:
-page 3 lines 7-12 “the concentration of volatile compounds forming the scent is controlled to avoid the inhabitants of the room perceiving the scent as unpleasant.”; 

-page 3 lines 18-26 “maintain the concentration of the scent at levels that are perceived as being pleasant by the inhabitants of the room…the processor may be adapted to periodically alter the scent to be released by the scent release apparatus to counter olfactory adaptation of the inhabitants of the room to the previously released scent… the inhabitants are exposed to a dynamically changing scented atmosphere within the room, which may be perceived as particularly pleasant.”; 

-page 4 lines 10-20 ”a user-selected aroma compound”; 

-page 5 lines 9-13 “the amount of aroma compound(s) released into the room is tailored to the volume of the room, thereby avoiding overexposure of the inhabitants of the room to the released aroma compound(s), which therefore reduces the risk of the inhabitants perceiving the release of the aroma compound(s) as unpleasant because of an excessive amount of the aroma compound(s) being released.”; 

-page 11 lines 12-19 “user-defined room volume”; 

-page 12 lines 7-21 ”invoke the generation of a pulsed release of a scent in order to retain the scent concentration within the room at a desired level…a different scent may be periodically generated to dynamically alter the scent within the room … counter olfactory adaptation of the inhabitants of the room to a previously released scent”; 

-page 12 lines 22-34” a user to specify which scent should be released by the scent release apparatus 40…a user-specified scent release stage… The user interface may allow a user to specify a sequence of scents to be released by the scent release apparatus 40, which sequence may define the periodic alteration of the scent to be released by the scent release apparatus 40”;

-page 13 lines 6-22 ”user-defined room volume of the room housing the air purification system 10 in order to control the amount of the aroma compound to be released by the scent release apparatus 40… a rate at which an aroma compound is released.. the amount of aroma compound to be released can be controlled by providing the scent release apparatus 40 with the scent release signal for a determined period of time, which period of time can be determined from the room volume, scent release rate and target scent concentration in the room. In this manner, the scent concentration in the room can be accurately controlled, thereby reducing the risk that the inhabitants of the room perceive the scent as intrusive or unpleasant due to excessive concentrations of the scent in the room.”; 

-page 14 lines 9-16 ” a mobile communication device 60 may be used to configure the scent release apparatus 40… a user of the mobile communication device 60 may specify which scent 41 or sequence of scents 41 is to be released by the scent release apparatus 40 in response to the scent release signal generated by the processor 31”; 

-page 15 lines 20-page 16 line 8 ”the duration of this scent release signal in order to control the amount of aroma compound 44 to be released may be derived from the room volume of the room in which the air purification system 10 is located in order to control the concentration of the scent 41 to be released in this room… The processor 31 may be further adapted to … preventing the uncontrolled release of the aroma compound 44 …uncontrolled release may cause the concentration of the aroma compound 44 within the room in which the air purifying system 10 is positioned to reach unacceptably high levels… perceived as unpleasant by the inhabitants of the room”; 

-page 17 line 26-page 18 line 7 “the method 100… in which a scent is released into the room, which may be a user-specified scent … The release of the scent into the room may be periodically repeated … such periodic release may involve the release of different scents at different points in time in order to create a dynamic scent atmosphere within the room… user-specified.”; 

-page 8 lines 8-15 ” releasing an amount of the scent into the room in accordance with the obtained room volume such that the scent concentration in the room is accurately controlled. Such a room volume may be obtained … user input …overexposure of inhabitants of the room to the released scent can be avoided, which overexposure may be perceived as unpleasant”

With respect to Applicant’s arguments [C] above, the feature of scent release session being independent of the threshold measure is not explicit and consistent in the claims. In this case, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “scent release session is independent of the threshold measure”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s currently presented claims 3-5  which indirectly/indirectly depend upon claim 1 recite that air parameter is related to active gaseous composition diffusion (see claim text in bold). See Claim 3-5 enumerate below:
3. (Previously Presented) The execution method according to claim 2, wherein the modified parameter is related to the gaseous composition diffused.  

4. (Currently Amended) The execution method according to claim 1, wherein the diffusion procedure provides for an iterative measurement of the at least one physico-chemical parameter or a second physico-chemical parameter of the air of the environment, the at least one characteristic of the diffusion being controlled according to the measured parameter.  

5. (Previously Presented) The execution method according to claim 4, wherein the parameter measured is related to the gaseous composition diffused.  

For the above reasons, the 35 U.S.C. § 102 rejection of above claims as raised in Office Action dated  09/15/2021 is proper and is being maintained at this time. Please also cross-reference detailed above referenced claim interpretation, claim limitation mapping  to prior art disclosed features and method steps and detailed explanations above.
Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Page 10 of Applicant’s Amendment dated  02/15/2022  where Applicant’s’ remarks inter alia that: 
Claim Rejections - 35 USC § 103 
[a] The Examiner has rejected Claim 14 under 35 U.S.C. 103 as being unpatentable over Wei in view of Becker; Todd H. et al. (Pub. No.: US 20180036448 A1, hereinafter referred to as “Becker’). Further, The Examiner has rejected Claim 18 under 35 U.S.C. 103 as being unpatentable over Wei in view of Liu; Deng et al. (Pub. No.: US 20190107302 A1, hereinafter referred to as “Liu”). 
[b] Based on the new amendments to the claims, arguments above and in view of the other documents Becker and Liu and their common general knowledge, a skilled person would not have been obviously prompted to modify the method described in Wei to arrive at the claimed invention. Thus, regarding these elements, the invention as claimed is also inventive over the cited prior art. 

Applicant’s arguments [a] with respect to dependent claims 14 has been considered but were rendered moot on new grounds of rejections which were necessitated by Applicant’s amendments to claim 14. Currently, claim 14 is being rejected under 35 U.S.C 102 over Wei. Please also cross-reference detailed claim 14 interpretation, claim limitation mapping  to prior art disclosed features and method steps and detailed explanations above.
In response to applicant’s argument [b] above stating a skilled person would not have been obviously prompted to modify the method described in Wei to arrive at the claimed invention i.e. that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diffusion system as taught by Wei, by further including a RFID reader and compatible RFID tagged objects, as taught by Liu. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that information on the RFID tagged product can be read by RFID reader and digitally, automatically and even wirelessly communicated to an external device such as a smartphone (Liu, fig. 6, [0027]) which advantage can also be extended to digitally capturing information on the cartridges such as aroma type or cartridge replacement time and automatically and even wirelessly communicate the information to an external device such as a user smartphone.
Furthermore, Applicant’s arguments [a-b] with respect to dependent claims 18 has been considered but are not persuasive as Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claim 18 define a patentable invention based on its dependency on base claims without specifically pointing out how the language of the dependent claim patentably distinguishes it from the references. Therefore, that argument above is not persuasive either.
For the above reasons, the 35 U.S.C. § 103 rejection of dependent claims 18 as raised in Office Action dated  09/15/2021 is proper and is being maintained at this time. Please also cross-reference detailed claim 18 interpretation, claim limitation mapping  to prior art disclosed features and method steps and detailed explanations above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  US 6371451 B1 for disclosing a scent diffusion apparatus and method that includes providing a plurality of scent spraying units containing original scents, heating the original scents via a heater, evaporating the original scents, and diffusing the evaporated scent with the air via an air supply pump. Thus, a desired scent can be transferred to a selected subject under correct concentration. The scent diffusion apparatus uses scent cartridges containing the original scents, and uses the same control commands as those of a general personal computer  similar in terms of using a computerized diffuser system to diffuse a desired concentration of scent to that claimed and disclosed. 
Applicant’s’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/Examiner, Art Unit 3791                                                                                                                                                                                                        April 25, 2022